UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7865


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRYANT KELLY PRIDE, a/k/a Pride,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:08-cr-00024-JPJ-RSB-2; 1:13-cv-80664-JPJ-RSB)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bryant Kelly Pride, Appellant Pro Se.  Jennifer R. Bockhorst,
Zachary T. Lee, Assistant United States Attorneys, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bryant       Kelly     Pride      seeks       to    appeal       the       district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive 28 U.S.C. § 2255 (2012) motion, and dismissing it on

that    basis.      The    order    is       not    appealable        unless       a    circuit

justice    or    judge    issues    a    certificate           of   appealability.           28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that   reasonable      jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.    Cockrell,         537 U.S. 322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Pride has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Pride’s notice of appeal and

informal brief as an application to file a second or successive

                                              2
§ 2255 motion.      United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28   U.S.C.    § 2255(h)   (2012).        Pride’s   claims      do   not   satisfy

either of these criteria.          Therefore, we deny authorization to

file a successive § 2255 motion.

              We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented     in    the   materials

before    this   court   and   argument    would    not   aid   the    decisional

process.



                                                                        DISMISSED




                                      3